DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 71-72 and 89-92, and the species of polyethylene glycol and EDTA in the reply filed on 11/11/2021 is acknowledged.

Upon further consideration and search, the Examiner has rejoined the species of “NaCl” with the elected species of “EDTA” for the genus “enzyme inhibitor”.

Claim Status
The amendment of 11/11/2021 has been entered. Claims 71-92 are pending in this US patent application. Claims 73-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.
Claims 71-72 and 89-92 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 11/21/2018, 07/16/2020, and 02/08/2022 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 89 recites a kit comprising three items: a volume excluding polymer, an osmotic agent, and instructions. The instructions reference a biological sample, an enzyme inhibitor, a metabolic inhibitor, and a treated sample, but these elements are not themselves present in the kit. The limitation detailing the instructions is followed by a set of wherein clauses detailing the amounts of the volume excluding polymer, osmotic agent, enzyme inhibitor, and metabolic inhibitor with respect to the treated sample. Given that the kit does not contain a treated sample, it is unclear whether these clauses are intended to refer to the concentrations of the volume excluding polymer and the osmotic agent present within the kit or whether these clauses are intended to be statements contained within the instructions. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the kit of claim 89, rendering it indefinite.

Because claims 90-92 depend from claim 89 and do not provide further clarification of the indefinite language therein, claims 90-92 are also indefinite. Therefore, claims 89-92 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 89 to recite a kit comprising at least one volume excluding polymer, at least one osmotic agent, and instructions. The Examiner reminds Applicant that nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP § 2112.01 (III).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lis et al., Nucleic Acids Res. 2(3): 383-389 (1975), as evidenced by Bowers et al., Biochim. Biophys. Acta 1774: 1500-1507 (2007).

Lis teaches precipitations of DNA with polyethylene glycol (PEG) in solutions containing 0.55 M NaCl (see entire document, including page 384, paragraph 2; reads on claims 71-72; the Examiner notes that 0.55 M NaCl converts to 3.21% (w/v) NaCl, which falls within the range of the concentration of the osmotic agent recited in instant claim 71; the Examiner further notes that claim 71 recites that the metabolic inhibitor is optional and, thus, is not required to be present in order for the prior art to read on the claimed composition). In specific embodiments, the PEG concentration was 10, 12, 14, or 15% (page 386, Figure 2; reads on claims 71-72; the PEG concentration falls within the range recited in instant claim 71; in addition, please note that Lis teaches on page 384 that the PEG concentration studies were performed in the solution containing 0.55 M NaCl).
Bowers teaches that NaCl inhibits the activity of sweet almond β-glucosidase (see entire document, including page 1503, Figure 2A). As such, the NaCl in the composition of Lis is an enzyme inhibitor as well as an osmotic agent, and the concentration of NaCl in the composition of Lis falls within the range recited for the concentration of the enzyme inhibitor in instant claim 71.

Therefore, claims 71-72 are anticipated by Lis, as evidenced by Bowers, and are rejected under 35 U.S.C. 102(a)(1).

Claims 89-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapa Biosystems, KAPA HTP Library Preparation Kit Technical Data Sheet, https://www.utsouthwestern.edu/labs/next-generation-sequencing-core/assets/KAPA_HTP_Library_Preparation_Kit_TDS.pdf, 2013.

Kapa Biosystems teaches a kit comprising a PEG/NaCl SPRI solution and instructions (see entire document, including page 1, right column, Kit Codes and Components; reads on claims 89-92; the cited Technical Data Sheet is the instruction manual for the kit; as noted above under Claim Rejections – 35 USC 112, the Examiner has interpreted claim 89 to recite a kit comprising a volume excluding polymer, an osmotic agent, and instructions; the Examiner notes that the enzyme inhibitor and metabolic inhibitor of claim 90 and the biological sample of claim 92 are only referenced in the instructions of claim 89 and are not actual required components of the kit; the Examiner further notes that the containers in which the buffers and enzymes of the Kapa Biosystems kit are contained could be used to hold blood and, therefore, can be interpreted as “blood collection tubes”). 

Therefore, claims 89-92 are anticipated by Kapa Biosystems and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71-72 and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Lis et al., Nucleic Acids Res. 2(3): 383-389 (1975).

Lis teaches precipitations of DNA with polyethylene glycol (PEG) in solutions containing 0.55 M NaCl and 2 mm EDTA (see entire document, including page 384, paragraph 2; cf. claims 71-72 and 89-92; the Examiner notes that 0.55 M NaCl converts to 3.21% (w/v) NaCl, which falls within the range of the concentration of the osmotic agent recited in instant claim 71; the Examiner further notes that claim 71 recites that the metabolic inhibitor is optional and, thus, is not required to be present in order for the prior art to read on the claimed composition; the enzyme inhibitor and metabolic inhibitor of claim 90 and the biological sample of claim 92 are only referenced in the instructions of claim 89 and are not actual required components of the kit; the containers in which the precipitations with PEG are performed can be interpreted as “blood collection tubes”). In specific embodiments, the PEG concentration was 10, 12, 14, or 15% (page 386, Figure 2; cf. claims 71-72; the PEG concentration falls within the range recited in instant claim 71; in addition, please note that Lis teaches on page 384 that the PEG concentration studies were performed in the solution containing 0.55 M NaCl).

However, Lis does not teach that the precipitations were performed in the presence of an EDTA concentration that falls within the range recited in instant claim 71 or the inclusion of instructions.

While Lis teaches a concentration of EDTA that falls outside of the range recited in instant claim 71, the instantly claimed range would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of EDTA because the EDTA concentration is an art-recognized, result-effective variable known to affect the stability of the extracted DNA in solution, which would have been optimized in the art to provide the desired level of stability.
While Lis does not teach that the reagents and containers for performing the extraction are present with instructions as a kit, it would have been obvious to one of ordinary skill in the art to include the necessary materials for performing the precipitations of Lis along with instructions for doing so in order to improve the ease of performing the fractionation of DNA by size. One of ordinary skill in the art would have a reasonable expectation that packaging the materials for performing the precipitations of Lis along with instructions for doing so would successfully result in the production of a kit that increased the convenience of fractionating DNA by size.

Therefore, claims 71-72 and 89-92 are rendered obvious by Lis and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/03/2022